DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 10/19/2020, Claims 2 and 11 are cancelled; claims 1, 3-10, 12-18 are pending.
Claims 1, 5, 6, 8, 10, 14, 16-17 have been amended.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1:
a control circuit configured to control the power supply circuit, the control circuit configured to: 
activate the power supply circuit in response to a request received via the user input; 
detect a current of the power signal supplied to the induction heating element; 
detect a phase angle of the power signal supplied to the induction heating element; 
calculate a maximum current (IL_MAX) based on the detected phase angle (Phase ), according to the following linear equation: IL_MAX = m x Phase + b; 
compare the detected current to the calculated maximum current; and 
modify an operating parameter of the power supply circuit when the detected current is greater than the calculated maximum current.  


	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the corresponding structure of the claimed “control circuit”, Applicant’s Specification, para.0027-0028 recite that “the detection circuit 310 can include a monitoring device 320. Monitoring device 320 can be configured to detect and measure a current flow through induction heating coil 370. The monitoring device 320 can generate a feedback signal 325 associated with the current flow through the induction heating coil 370. The feedback signal 325 can be amplified at amplifier 330 and can be provided to comparator 340… Comparator 340 can be configured to compare the feedback signal 325 with a reference signal to generate an output signal 345 that can be provided to controller 350. In one implementation, the output signal 345 can be provided to an analog-to-digital converter. As will be discussed in more detail below, the output signal 345 provides information to the controller 350 concerning the current, e.g., amperage, and the phase angle of a power signal provided to the induction heating system 300”. Therefore, the combination of these structures are interpreted to cover the corresponding structures of the claimed “control circuit”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 1 and 10, the limitation “calculate a maximum current based on the detected phase angle (Phase), according to the following linear equation:
 IL-max = m x Phase + b” is not sufficiently described in the specification in such a way as to enable one skilled in the art to make and/or use the invention.  Paragraph [0035] of the current application recites “Generally, the relationship between current and phase angle is linear within the operational frequency range 400. Such linear relationship may generally take the form of: iL_MAX=m×PhaseDeg+b; where “m” and “b” are constants which may be selected based on the particular application, e.g., based on the particular inverter module used in various embodiments, such as based on the switch type, e.g., IGBT or MOSFET, provided”, which does not sufficiently describe how the maximum current (unit: ampere (A)) can be calculated based on the phase (unit: degrees) because both of them do not have the same unit measurement. As stated in the specification, “m” and “b” are constants; thus, when doing the equation: m x phase + b, the result should have the unit in degrees, not the unit ampere (A) of the maximum current. Undue experimentation would be necessary for one of ordinary skill to make the invention, because:
A)          The claim broadly recites that the maximum current is calculated from the phase in degrees and constants “m” and “b” without reciting specifically in the claim and in the specification how the result is accomplished.
 B)	The graph of current and phase is shown in figure 8 of the current application; however, there is no description in the claim and in the specification to explain how to convert a phase in degree to the current in amperes.
(C )         The prior art before the effective filing date of the instance invention does not suggest that the calculation of the maximum current of the instance invention would be able to be 
(D)          The level of one of ordinary skill would not be able to calculate the maximum current, as claimed, without undue experimentation, because the claim and the specification do not sufficiently describe how to convert a phase in degrees to the current in amperes.
(E )         The prior art does not suggest that how to calculate the maximum current from the phase according the linear equation as claimed would be predictable, and would require a sufficient description as to how to calculate the maximum current form the phase in degrees and constants; the instance invention claim and specification do not contain sufficient description.
(F)           The amount of direction provided in the claim and specification would not be sufficient to enable one of ordinary skill to calculate the maximum current, without undue experimentation.
G)          The specification does not provide a description of working samples of the maximum current is calculated by phase as claimed. 
H)          The quantity of experimentation needed to calculate the current from a phase angle having different units, as claimed, would require undue experimentation, because the specification does not sufficiently describe how to convert the unit of the phase to the unit of the current in order to calculate the maximum current.
For the above factors, the subject matter of claims 1 and 10 is not sufficiently described in the specification for one of ordinary skill in the art to calculate the maximum current based on the phase angle, as claimed in the claims, without undue experimentation. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, the limitation “calculate a maximum current based on the detected phase angle (Phase), according to the following linear equation:
 IL-max = m x Phase + b” render the claims indefinite for the reasons:
It is unclear how to calculate the maximum current in amperes based on the phase in degrees and the constants m, b because they have different units in measurement. As stated in the specification, “m” and “b” are constants; thus, when doing the equation: m x phase + b, the result should have the unit in degrees, not the unit ampere (A) of the maximum current.
In addition, it is unclear what meanings of the value “m” and “b” cited in the claim language. There is no limitation in the claims which explains the meaning(s) of “m” and “b” as well as how to obtain them in order to calculate the maximum current as claimed. In light of the spec, para.0035 recites that “m” and “b” are constants which may be selected based on the particular application”. The specification also give an example of value of m and b; however, this is non- limited example and it is not true in all cases/ applications. The specification does not provide exact values/ ranges of the claimed “m” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3-5, 7, 10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US2015/0201467A1, previously cited) in view of Teodorescu (US 2014/0015250 A1)
Regarding claim 1, Yun discloses an induction cooktop appliance (induction heating apparatus 1, see fig.1), comprising: 
a user interface comprising a user input (input unit 80, see fig.1); 
an induction heating element (one of the coils 54, see fig.1) operable to inductively heat a load with a magnetic field (para.0060 recites: “ the high frequency current flowing in the coil 54 produces magnetic fields around the coil 54 and the magnetic fields induces the eddy current on the bottom of the cooking vessel 52”); 
a power supply circuit ( high frequency power supply, see figs.4-6) configured to supply a power signal to the induction heating element (The high frequency power supply is configured to supply a power signal to the coil(s) 54, see figs.4-6 and para.0061), the power supply circuit ( high frequency power supply, see figs.4-6) comprising an inverter (inverter unit 402, see fig.4); and 
a control circuit ( controller, see fig.8 and para.0046. See control unit 3 in fig.1) configured to control the power supply circuit (high frequency power supply, see figs.4-6), the control circuit (controller, see fig.8 and para.0046. See control unit 3 in fig.1) configured to: 
activate the power supply circuit in response to a request received via the user input (see para.0056. It is clear to state that the input unit 80 or receiving a command from a user and delivering the command for the control unit 3 to activate the power supply); 
(para.0081recites: “The current sensor 1002 may detect a magnitude of the current flowing in the coil 54, i.e., coil current IL”); 
detect a phase angle of the power signal supplied to the induction heating element (para.0013 recites “a phase difference between voltage and current applied to a coil and reduce switching losses” is detected and minimized. See the phase angle φ in figs.7,8, and 11)” ;
set a maximum current (“threshold current Ith”, see para.0075. Para.0075 recites: “It is desirable to set the threshold current Ith to be proportional to ILPK/Vi so as to keep the turn-off current for the switching devices Q1 and Q2 minimum”);
comparing the detected current (coil current IL) to the maximum current (“threshold current Ith”, see para.0083. Claim 10 recites: “…comparing the coil current with the first threshold current”); and 
modify an operating parameter of the power supply circuit (level of the clock signal CLK, see para.0083) when the detected current is greater than the maximum current (para.0083 recites: “if the absolute value of the coil current IL is greater than the threshold current Ith, a low level of the clock signal CLK may be output from the comparator 1004, forming a low level interval”).  
Yun does not explicitly disclose the control circuit configured to calculate a maximum current (IL_MAX) based on the detected phase angle (Phase) according to the following linear equation: IL_MAX = m x Phase + b.
However, Teodorescu discloses a method and system for operating a wind turbine, comprising:
power and sequence controlling unit 206, see fig.2) configured to calculate a maximum current (IL_MAX) based on the detected phase angle (Phase)  (para.0076 recites: “power and sequence controlling unit 206 may calculate, for each phase of the power line, a maximum current that would result if the current reference i* was generated. The calculation of the maximum current may be carried out based on … a phase angle .delta… The phase angle .delta. may be used to determine peak values of the current.”)
Therefore:
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yun’s controller by adding the teaching(s) which calculating a maximum current (IL_MAX) based on the detected phase angle (Phase) as taught by Teodorescu, in order to determine whether the current would exceed the current limit (see para.0076 of Teodorescu).
Regarding the linear equation: IL_MAX = m x Phase + b used to calculate the maximum current based on the phase angle, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify Yun by applying the teachings of Teodorescu to Yun, in order to calculate the maximum current through routine experimentation,  based on the desired application of the induction heating apparatus,  to yield an optimal maximum current equation to be applied to the controller for controlling the power supplied to the induction heating apparatus.
Regarding claim 3, Yun further discloses modifying the operating parameter (level of the clock signal CLK, see para.0083) comprises performing a cycle-skipping mode (see para.0083), and wherein the cycle- skipping mode comprises activating the power supply circuit for a first period of time (see first period in annotated fig.11 below. VDS1 supplies power), (see second period in annotated fig.11 below, without VDS1 and VDS2), and activating the power supply circuit for a third period of time (see third period in annotated fig.11 below, VDS2 supplies power after the second period of time (see second period in annotated fig.11 below).
.  
    PNG
    media_image1.png
    445
    643
    media_image1.png
    Greyscale

Regarding claim 4, Yun further discloses modifying the operating parameter (frequency of the clock signal CLK, see para.0083-0085) comprises increasing a switching frequency of the inverter (see abstract: “inverter unit configured to have a switching device turned on and off to supply power to the coil” and “a switch driving signal to turn on or off the switching device of the inverter unit by dividing a frequency of the clock signal”).  
Regarding claim 5, Yun further discloses the control circuit is further configured to: 
detect a second current after increasing the switching frequency of the inverter (detect IL after the first CLK pulse, see fig.11. See second current in annotated fig.11 below); 
detect a second phase angle after increasing the switching frequency of the inverter (detect a second phase angle after the first CLK pulse, see fig.11. See second phase angle in annotated fig.11 below); 

    PNG
    media_image2.png
    557
    645
    media_image2.png
    Greyscale

determine a second maximum current (threshold current Ith after the first CLK pulse, see fig.11); and 
modify an operating parameter of the power supply circuit when the detected second current is greater than the second maximum current (para.0083 recites: “if the absolute value of the coil current IL is greater than the threshold current Ith, a low level of the clock signal CLK may be output from the comparator 1004, forming a low level interval”. See fig.11).  
However, Yun does not explicitly disclose calculate a second maximum current based on the detected second phase angle.
Teodorescu further discloses the control circuit (power and sequence controlling unit 206, see fig.2) configured to calculate a maximum current (IL_MAX) based on the detected phase angle (Phase)  (para.0076 recites: “power and sequence controlling unit 206 may calculate, for each phase of the power line, a maximum current that would result if the current reference i* was generated. The calculation of the maximum current may be carried out based on … a phase angle .delta… The phase angle .delta. may be used to determine peak values of the current.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yun’s controller by adding the teaching(s) which calculating the second maximum current (IL_MAX) based on the detected phase angle (Phase) as taught by Teodorescu, in order to determine whether the current would exceed the current limit (see para.0076 of Teodorescu).
Regarding claim 7, Yun further discloses the inverter is a half-bridge resonant inverter (claim 17 recites: “inverter unit comprises a half-bridge inverter.”)
Regarding claim 10, Yun discloses
A method of operating an induction cooktop appliance (induction heating apparatus 1, see fig.1) comprising:
 supplying a power signal to an induction heating element (one of the coils 54, see fig.1. The high frequency power supply is configured to supply a power signal to the coil(s) 54, see figs.4-6) of the induction cooktop appliance (induction heating apparatus 1, see fig.1) in response to a request received via a user input (input unit 80, see fig.1) of the cooktop appliance (para.0056 recites: “A control panel 4 is prepared atop the main body 1 and may include an input unit 80 for receiving a command from a user and delivering the command for the control unit 3 to drive the coils 54”); 
detecting a current of the power signal supplied to the induction heating element (para.0081recites: “The current sensor 1002 may detect a magnitude of the current flowing in the coil 54, i.e., coil current IL”); 
detecting a phase angle (para.0013 recites “a phase difference between voltage and current applied to a coil and reduce switching losses” is detected and minimized. See the phase angle φ in figs.7,8, and 11)”  of the power signal supplied to the induction heating element (coils 64); 
setting a maximum current (“threshold current Ith”, see para.0075. Para.0075 recites: “It is desirable to set the threshold current Ith to be proportional to ILPK/Vi so as to keep the turn-off current for the switching devices Q1 and Q2 minimum”);
comparing the detected current (coil current IL) to  the maximum current (“threshold current Ith”, see para.0083. Claim 10 recites: “…comparing the coil current with the first threshold current”); and 
modifying an operating parameter (level of the clock signal CLK, see para.0083) of the induction cooktop appliance when the detected current is greater than the determined maximum current (para.0083 recites: “if the absolute value of the coil current IL is greater than the threshold current Ith, a low level of the clock signal CLK may be output from the comparator 1004, forming a low level interval”).  
However, Yun does not explicitly disclose the step of calculating a maximum current (I L_MAX) based on the detected phase angle (Phase) according to the following linear equation: I L_MAX = m x Phase + b. 
Teodorescu discloses a method and system for operating a wind turbine, comprising:
the control circuit (power and sequence controlling unit 206, see fig.2) configured to calculate a maximum current (IL_MAX) based on the detected phase angle (Phase)  (para.0076 recites: “power and sequence controlling unit 206 may calculate, for each phase of the power line, a maximum current that would result if the current reference i* was generated. The calculation of the maximum current may be carried out based on … a phase angle .delta… The phase angle .delta. may be used to determine peak values of the current.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yun’s controller by adding the teaching(s) which calculating a maximum current (IL_MAX) based on the detected phase angle (Phase) as taught by Teodorescu, in order to determine whether the current would exceed the current limit (see para.0076 of Teodorescu).
Regarding the linear equation: IL_MAX = m x Phase + b used to calculate the maximum current based on the phase angle, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify Yun by applying the teachings of Teodorescu to Yun, in order to calculate the maximum current through routine experimentation,  based on the desired application of the induction heating apparatus,  to yield an optimal maximum current equation to be applied to the controller for controlling the power supplied to the induction heating apparatus.
Regarding claim 12, Yun further discloses modifying the operating parameter (level of the clock signal CLK, see para.0083) comprises performing a cycle-skipping mode (see para.0083), and wherein the cycle-skipping mode comprises supplying the power signal for a first period of time (see first period in annotated fig.11 below. VDS1 supplies power), discontinuing the power signal for a second period of time (see second period in annotated fig.11 below, without VDS1 and VDS2) after the first period of time (see first period in annotated fig.11 below) and supplying the power signal for a third period of time (see third period in annotated fig.11 below, VDS2 supplies power) after the second period of time (see second period in annotated fig.11 below).

    PNG
    media_image3.png
    556
    728
    media_image3.png
    Greyscale

Regarding claim 13, Yun further discloses modifying the operating parameter (frequency of the clock signal CLK, see para.0083-0085) comprises increasing a switching frequency of an inverter of a power supply circuit of the induction cooktop appliance (see abstract: “inverter unit configured to have a switching device turned on and off to supply power to the coil” and “a switch driving signal to turn on or off the switching device of the inverter unit by dividing a frequency of the clock signal”.)
Regarding claim 14, Yun further discloses 
detecting a second current after increasing the switching frequency of the inverter (detect IL after the first CLK pulse, see fig.11. See second current in annotated fig.11 below); 
detecting a second phase angle after increasing the switching frequency of the inverter (detect a second phase angle after the first CLK pulse, see fig.11. See second phase angle in annotated fig.11 below); 

    PNG
    media_image2.png
    557
    645
    media_image2.png
    Greyscale

determining a second maximum current (threshold current Ith after the first CLK pulse, see fig.11); and 
modifying an operating parameter of the power supply circuit when the detected second current is greater than the second maximum current (para.0083 recites: “if the absolute value of the coil current IL is greater than the threshold current Ith, a low level of the clock signal CLK may be output from the comparator 1004, forming a low level interval”. See fig.11).  
However, Yun does not explicitly disclose calculate a second maximum current based on the detected second phase angle.
Teodorescu further discloses the control circuit (power and sequence controlling unit 206, see fig.2) configured to calculate a maximum current (IL_MAX) based on the detected phase angle (Phase)  (para.0076 recites: “power and sequence controlling unit 206 may calculate, for each phase of the power line, a maximum current that would result if the current reference i* was generated. The calculation of the maximum current may be carried out based on … a phase angle .delta… The phase angle .delta. may be used to determine peak values of the current.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yun’s controller by adding the teaching(s) which calculating the second maximum current (IL_MAX) based on the detected phase angle (Phase) as taught by Teodorescu, in order to determine whether the current would exceed the current limit (see para.0076 of Teodorescu).
Regarding claim 15, Yun further discloses the inverter is a half-bridge resonant inverter (claim 17 recites: “inverter unit comprises a half-bridge inverter.”)
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Teodorescu as applied to claims 1 and 10 above, and further in view of Yuko (JP2003045637A, previously cited)
Regarding claim 6, Yun/ Teodorescu discloses substantially all the claimed limitations as set forth.  Teodorescu discloses the calculated maximum current in claim 1.
Yun/ Teodorescu does not explicitly disclose modifying the operating parameter comprises deactivating the power supply circuit when the detected current is approximately one hundred twenty percent of the calculated maximum current or greater.  
Yoko discloses an induction heating cooker, comprising:
modifying the operating parameter comprises deactivating the induction cooktop appliance (a command to shift to a protection state, see abstract and claim 1) when the detected current is exceed the calculated maximum current (claim 1 recites: “A coil current detecting means (12) for detecting a current flowing through the heating coil (5); and a current value of the heating coil (5) detected by the coil current detecting means (12) is a first set value (i1). When it is determined that it has exceeded, the protection means (14) for issuing a protection state shift command”), except for the number “approximately one hundred twenty percent”. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the teaching of Yoko and modify the combination of Yun, Teodorescu, and Yoko to have the detected current is approximately one hundred twenty percent the determined maximum current as claimed, for the purpose of supplying maximum power by reducing the possibility that an inverter circuit is broken when a load is suddenly changed during heating, while at the same time preventing a decrease in the power supplied to the load when the load is shaken during the heating (see abstract of Yoko), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In addition, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make detected current is approximately one hundred twenty percent the determined maximum current as claimed, because Applicant has not disclosed the number “approximately one hundred twenty percent” provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the combination of Yun, Teodorescu, and Yoko.
Regarding claim 16, Yun/ Teodorescu discloses substantially all the claimed limitations as set forth.  Teodorescu discloses the calculated maximum current in claim 1.
Yun/ Teodorescu does not explicitly disclose modifying the operating parameter comprises deactivating the power supply circuit when the detected current is approximately one hundred twenty percent of the calculated maximum current or greater.  
Yoko discloses an induction heating cooker, comprising:
(a command to shift to a protection state, see abstract and claim 1) when the detected current is exceed the calculated maximum current (claim 1 recites: “A coil current detecting means (12) for detecting a current flowing through the heating coil (5); and a current value of the heating coil (5) detected by the coil current detecting means (12) is a first set value (i1). When it is determined that it has exceeded, the protection means (14) for issuing a protection state shift command”), except for the number “approximately one hundred twenty percent”. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the teaching of Yoko and modify the combination of Yun, Teodorescu, and Yoko to have the detected current is approximately one hundred twenty percent the determined maximum current as claimed, for the purpose of supplying maximum power by reducing the possibility that an inverter circuit is broken when a load is suddenly changed during heating, while at the same time preventing a decrease in the power supplied to the load when the load is shaken during the heating (see abstract of Yoko), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In addition, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make detected current is approximately one hundred twenty percent the determined maximum current as claimed, because Applicant has not disclosed the number “approximately one hundred twenty percent” provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the combination of Yun, Teodorescu, and Yoko.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Teodorescu as applied to claims 1 and 10 above, and further in view of Rosendahl (US 5521838 A, previously cited)
Regarding claim 8, Yun/ Teodorescu discloses substantially all the claimed limitations as set forth.
Yun further discloses the control circuit is further configured to provide an indication via a display of the user interface (“display 90 for displaying information regarding works of the induction heating cooker”, see para.0056 and fig.1) except the control circuit is further configured to provide an indication via the display of the user interface when the detected current is greater than the calculated maximum current.  
Rosendahl discloses a microprocessor controlled system, comprises:
providing an indication via a user interface display (user display means, see claim 6) when the detected current is greater than the determined maximum current (claim 6 recites: “user display means for displaying to a user … a second signal responsive to detection by said comparison means of a current greater than said predetermined maximum.”).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller and display of Yun in combination of Yun and Teodorescu to include the step of providing an indication via the user interface display when the detected current is greater than the determined maximum current as taught by Rosendahl for the purpose of energy conservation.
Regarding claim 17, Yun/ Teodorescu discloses substantially all the claimed limitations as set forth.
Yun further discloses the step of providing an indication via a display of the user interface (“display 90 for displaying information regarding works of the induction heating cooker”, see para.0056 and fig.1) except the control circuit is further configured to provide an indication via the display of the user interface when the detected current is greater than the calculated maximum current.  
Rosendahl discloses a microprocessor controlled system, comprises:
providing an indication via a user interface display (user display means, see claim 6) when the detected current is greater than the determined maximum current (claim 6 recites: “user display means for displaying to a user … a second signal responsive to detection by said comparison means of a current greater than said predetermined maximum.”).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller and display of Yun in combination of Yun and Teodorescu to include the step of providing an indication via the user interface display when the detected current is greater than the determined maximum current as taught by Rosendahl for the purpose of energy conservation.

 Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Teodorescu as applied to claims 1 and 10 above, and further in view of Yun (US 20180168005 A1, previously cited), hereinafter Yun’005
Regarding claims 9 and 18, Yun/ Teodorescu discloses substantially all the claimed limitations as set forth.
Yun further discloses the control circuit is further configured to provide an indication via a display of the user interface (“display 90 for displaying information regarding works of the induction heating cooker”, see para.0056 and fig.1) except the control circuit is further 
Rosendahl discloses a microprocessor controlled system, comprises:
providing an indication via a user interface display (user display means, see claim 6) when the detected current is greater than the determined maximum current (claim 6 recites: “user display means for displaying to a user … a second signal responsive to detection by said comparison means of a current greater than said predetermined maximum.”).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller and display of Yun in combination of Yun and Teodorescu to include the step of providing an indication via the user interface display when the detected current is greater than the determined maximum current as taught by Rosendahl for the purpose of energy conservation.
Response to Arguments
Applicant’s arguments, see Remarks, filed on 10/19/2020, with respect to the rejection(s) of claim(s) 1 and 10 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yun and the new reference Teodorescu, wherein Teodorescu discloses the newly added limitation.
Claims 3-9 and 12-18 are rejected by their dependency from claims 1 and 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571-272-4680.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761